Supreme Court

                                                              No. 2016-342-M.P.

       In the Matter of Oleg Nikolyszyn:

                                            ORDER

       On October 12, 2016, this Court’s Chief Disciplinary Counsel filed a Petition for Interim

Suspension which avers that the respondent, Oleg Nikolyszyn, a member of the Rhode Island

Bar, has engaged in serious professional misconduct. The respondent has requested that he be

allowed to resign from the practice of law in lieu of being suspended on an interim basis, while

acknowledging that he would remain subject to the disciplinary authority of the Court for any

professional misconduct he may have committed while a member of the Bar.

       This Court considered the Petition for Interim Suspension and the respondent’s request to

resign at our conference on November 7, 2016. Having heard the representations of disciplinary

counsel, the respondent, and his attorney, we deem that the petition filed by disciplinary counsel

should be granted.

       Accordingly it is ordered, adjudged and decreed that the respondent, Oleg Nikolyszyn, is

hereby suspended from the practice of law in this state until further order of this Court.

       It is further ordered that David D. Curtin, Chief Disciplinary Counsel, be appointed as

Special Master to take possession of the respondent’s client files and accounts; to inventory

them; and to take whatever steps are necessary to protect the clients’ interests.

       Chief Justice Suttell did not participate.

       Entered as an Order of this Court this 1st day of December, 2016.

                                                      By Order,

                                                      ______________/s/_________________
                                                                  Clerk
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of Oleg Nikolyszyn.

CASE NO:            No. 2016-342-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   December 1, 2016

JUSTICES:           Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A

ATTORNEYS ON APPEAL:

                    For Petitioner:   David D. Curtin, Esq.
                                      Disciplinary Counsel

                    For Respondent: Dennis S. Baluch, Esq.